Citation Nr: 0813508	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-03 306A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to reimbursement for non-VA medical expenses from 
May 2, 2004 to May 8, 2004 at St. Alphonsus Regional Medical 
Center.



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran reportedly served on active duty from August 1963 
to May 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision by the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs (VA) Medical Center in Boise, Idaho (VAMC).  A notice 
of disagreement was received in September 2004, a statement 
of the case was issued in December 2004, and a substantive 
appeal was received in February 2005.   


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1963 to May 1966.

2.  On April 11, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


